Citation Nr: 1741045	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent from January 1, 2017 for residuals of a total left knee replacement, previously rated as degenerative joint disease (DJD), left knee.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2009 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the Board at videoconference hearings in November 2012 and October 2015.  A transcript of each hearing is of record.  In accordance with Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), a February 1, 2016 letter was sent to the Veteran notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  The Veteran was informed that if he did not respond within 30 days that he would be presumed to not want the additional hearing.  The Veteran did not respond within thirty days.  Therefore, an additional hearing is not required.  Moreover, since that time, the Veterans Law Judge who conducted the November 2012 hearing has retired from the Board.  As such, the need for a panel decision has been removed.
 
The Veteran filed the underlying increased rating claim for his left knee DJD in February 2009.  This matter came before the Board in July 2013.  The Board inferred a claim for a TDIU and remanded for further development of several secondary service connection claims and a TDIU.  In August 2015 the Board remanded to provide the Veteran with a hearing as requested.  In April 2016 the Board decided the claim for increased rating, left knee DJD, up to November 3, 2015.  Because the Veteran had total left knee replacement surgery in November 2015, the Board also changed the diagnostic code from DC 5003-5261,  DJD, left knee to DC 5055, total left knee replacement (TKR), and remanded the claim for the RO to adjudicate the Veteran's pending claim for a temporary 100 percent post-surgery rating.  The TDIU claim was also remanded, as it was inextricably intertwined with the claim for increased rating of the left knee.  The RO adjudicated this claim, granting a temporary 100 percent rating from November 3, 2015 with a minimum 30 percent rating effective January 2017.  

In April 2017 the RO issued a supplemental statement of the case (SSOC) addressing only the claim for a TDIU.  No SSOC has been issued addressing the increased rating for residuals of left knee TKR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its April 2016 remand, the Board ordered the RO to obtain treatment records from the Veteran's surgeon and to then adjudicate the Veteran's claim for an increased rating for his left knee disability, to include adjudicating his TKR and entitlement to a TDIU.  This was done.

As of January 1, 2017, following the Veteran's total temporary rating for his knee post TKR rating, pursuant to VA regulations, the knee was assigned a 30 percent rating.  However, a VA examination has not been provided to evaluate the condition of his knee following his total temporary rating for convalesce.  

As the rating assigned for the knee disability impacts the TDIU claim, it too is remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his left knee post total knee replacement surgery.

2.  Then readjudicate the issues on appeal of entitlement to an increased rating for a left knee disability, from January 1, 2017, and entitlement to a TDIU. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                         __________________________________________
MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



